644 F.2d 702
UNITED STATES of America, Appellee,v.Wilson SANDERS, Appellant.
No. 80-2088.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1981.Decided March 18, 1981.

Thomas K. Berg, U. S. Atty. by Joseph T. Walbran, Asst. U. S. Atty., District of Minnesota, Minneapolis, Minn., for appellee.
Scott F. Tilsen, Asst. Federal Defender, Minneapolis, Minn., for appellant.
Before BRIGHT and ROSS, Circuit Judges, and HARRIS, District Judge.*
PER CURIAM.


1
Wilson Sanders appeals from the district court's1 order of November 13, 1980, denying his motion to withdraw a plea of guilty to one count of possession of heroin with intent to distribute it in violation of 21 U.S.C. § 841(a)(1).


2
Sanders was arrested by agents of the Drug Enforcement Agency on March 2, 1979, and was subsequently charged in a one-count indictment.  He retained counsel and entered his plea of guilty on November 26, 1979, pursuant to a plea agreement.  Sanders failed to appear for sentencing and was apprehended out of the district in July of 1980.  He was returned shortly thereafter.


3
On October 6, 1980, Sanders moved to withdraw his plea on the grounds that he believed he had a possible defense to the charges and that he had been framed by federal agents working through one of his companions.  A hearing was held on October 6, 1980, and on November 13, 1980, he was sentenced, pursuant to his plea, to 18 months in prison to be followed by a special parole term of three years.


4
On appeal, Sanders argues that the district court abused its discretion in not granting the motion to withdraw his plea.  He cites two main reasons.  First, it is claimed that the DEA agents promised that he would not go to jail if he entered his plea.  Second, Sanders claims he was entrapped.


5
We have reviewed the briefs and the record in this appeal, and have determined that the trial court did not abuse its discretion in denying Sanders' motion to withdraw his plea.  United States v. Lambros, 544 F.2d 962, 967 (8th Cir. 1976), cert. denied, 430 U.S. 930, 97 S.Ct. 1550, 51 L.Ed.2d 774 (1977).  Sanders was given a full hearing on his claims and our review indicates that he failed to establish the necessary grounds for the withdrawal of the plea.  Smith v. United States, 359 F.2d 481, 483 (8th Cir. 1966).  Accordingly, the order of the district court is affirmed.



*
 The Honorable Oren Harris, Senior United States District Judge for the District of Arkansas


1
 The Honorable Miles W. Lord, Jr., District of Minnesota